UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                 No. 09-2343


DEBORTH HAZIZ,

                 Plaintiff – Appellant,

           v.

ERIC H.      HOLDER,     JR.,   Attorney   General,   Department     of
Justice,

                 Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:05-cv-00574-H)


Submitted:    June 3, 2011                        Decided:   June 16, 2011


Before WILKINSON and         GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Deborth Haziz, Appellant Pro Se. Jennifer P. May-Parker, Sharon
Coull Wilson, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Deborth Haziz brought suit against the Federal Bureau

of   Prisons      (“BOP”)      alleging       employment      discrimination        in

violation of Section 504 of the Rehabilitation Act of 1973, as

amended, 29 U.S.C.A. §§ 701-796l (West 2008 & Supp. 2010), and

retaliation in violation of Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003

& Supp. 2010).         Haziz alleged that she suffered an on-the-job

injury resulting in a disability and that the BOP denied her

reasonable accommodation and terminated her, both in retaliation

for filing an EEO claim and because of her disability.                       Haziz’s

suit was tried before a jury and the jury returned a verdict for

the BOP.      We affirm.

              On appeal, Haziz first argues that the district court

erred when it declined her request to be recalled to the stand

after   she    had    twice    testified.           “A   district   court   has    the

discretion to place reasonable limits on the presentation of

evidence.”           United    States     v.        Ford,   88 F.3d    1350,       1362

(4th Cir. 1996).           Here, in denying Haziz’s request to take the

stand for a third time, the district court acted well within the

bounds of its discretion.

              Haziz next alleges that the district court committed

several    errors     in    instructing       the    jury   and   argues    that    she

should be granted a new trial.            “District courts are necessarily

                                          2
vested    with    a     great         deal   of   discretion      in      constructing    the

specific form and content of jury instructions.”                               Hardin v. Ski

Venture,        Inc.,       50        F.3d   1291,       1293     (4th Cir. 1995).            In

determining whether the district court erred in instructing the

jury,    we    review     the         district    court’s     jury     instructions      as   a

whole and in the context of the entire charge.                              Rowland v. Am.

Gen.     Fin.,        Inc.,           340    F.3d      187,     191       (4th Cir. 2003).

“Instructions         will       be    considered      adequate      if    construed     as   a

whole, and in light of the whole record, they adequately inform

the jury of the controlling legal principles without misleading

or confusing the jury to the prejudice of the objecting party.”

Id. (internal         quotation          marks    omitted)      (alterations         omitted).

Because       Haziz   did    not        preserve      these   claims      in   the    district

court, we review them for plain error.                          Fed. R. Civ. P. 51(d).

We find none.           The district court’s instructions adequately set

forth the relevant law.

               Accordingly, we affirm the district court’s judgment.

We   dispense     with       oral       argument      because    the      facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                                  3